                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION




 WILLIAM ROBERT CURRY,
                                                   CV 19–15–BU–BMM–JCL
                      Plaintiff,

       vs.                                           ORDER

 DONNA BENSON; ALEX
 VKOVICH; RAY HOFFENBACKER,

                      Defendants.


      Plaintiff William Robert Curry filed this action on March 5, 2019. (Doc. 2.)

Curry is a prisoner proceeding in forma pauperis so Magistrate Judge Jeremiah

Lynch reviewed his Complaint under 28 U.S.C. § 1915. Section 1915(e)(2)(B)

allows for the dismissal of a pro se prisoner complaint before it is served upon the

defendants if it is frivolous, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief. A

complaint is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A complaint fails to state a claim upon

                                          -1-
which relief may be granted if a plaintiff fails to allege the “grounds” of his

“entitlement to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Further, Rule 8(a)(2) requires a complaint to “contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 129 S.Ct. 1937, 1949 (2009).

      Judge Lynch entered his Findings and Recommendations in this case on

March 22, 2019. (Doc. 6.) Judge Lynch recommended that Curry’s complaint

should be dismissed with prejudice for failure to state a claim upon which relief

may be granted. Id. at 6.

      Curry timely filed an objection on April 8, 2019. (Doc. 8.) The Court

reviews de novo Findings and Recommendations timely objected to. 28 U.S.C. §

636(b)(1). The Court reviews for clear error the portions of the Findings and

Recommendations not specifically objected to. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). “A party

makes a proper objection by identifying the parts of the magistrate’s disposition

that the party finds objectionable and presenting legal argument and supporting

authority, such that the district court is able to identify the issues and the reasons

supporting a contrary result.” Montana Shooting Sports Ass’n v. Holder, 2010 WL

4102940, at *2 (D. Mont. Oct. 18, 2010) (citation omitted). Where a party’s

objections constitute perfunctory responses argued in an attempt to engage the

                                           -2-
district court in a reargument of the same arguments set forth in the original

response, however, the Court will review the applicable portions of the findings

and recommendations for clear error. Rosling v. Kirkegard, 2014 WL 693315 *3

(D. Mont. Feb. 21, 2014) (internal citations omitted).

      Curry’s objection demonstrates a reargument of the same First Amendment

allegation that Curry brought forth in his original Complaint. Curry also fails to

direct a legal argument and supporting authority that at any part of Judge Lynch’s

Findings and Recommendations. The Court will therefore review Judge Lynch’s

Findings and Recommendations for clear error. The Court finds no clear error in

Judge Lynch’s Findings and Recommendations.

      ACCORDINGLY, IT IS ORDERED that Judge Lynch’s Findings and

Recommendations (Doc. 6) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Curry’s Complaint (Doc. 2) is

DISMISSED WITH PREJUDICE for failure to state a claim on which relief may

be granted.

      IT IS FURTHER ORDERED that the docket shall reflect that Curry’s

filing of this action counts as one strike under 28 U.S.C. § 1915(g).




                                         -3-
      IT IS FURTHER ORDERED that the Court certifies that pursuant to

Federal Rule of Appellate Procedure 24(a)(4)(B), any appeal from this disposition

would not be taken in good faith.


      DATED this 9th day of April, 2019.




                                       -4-
